June 29, 2007


Mr. J. Wade Birdwell
Wallach Andrews & Stouffer, P.C.
550 Bailey Ave., Suite 500
Fort Worth, TX 76107

Mr. Darrell L. Keith
Keith Law Firm, P.C.
1705 West Seventh Street
Fort Worth, TX 76102
Mr. Kelly J. Shackelford
Liberty Legal Institute
903 East 18th Street, Suite 230
Plano, TX 75074-2868

RE:   Case Number:  04-0838
      Court of Appeals Number:  02-02-00260-CV
      Trial Court Number:  67-190127-01

Style:      C.L. WESTBROOK, JR.
      v.
      PEGGY LEE PENLEY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Thomas A.      |
|   |Wilder             |
|   |Mr. Jerry D.       |
|   |Bullard            |
|   |Mr. Carl H. Esbeck |